t c memo united_states tax_court jeffrey m young petitioner v commissioner of internal revenue respondent docket no 1193-02l filed date jeffrey m young pro_se jeffrey c venzie for respondent memorandum opinion ruwe judge this matter is before us on respondent’s motion for summary_judgment under rule 121' and to impose a penalty under sec_6673 respondent argues that no genuine issue exists as to any material fact and that his determination ‘a111 rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended - to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained at the time of filing the petition petitioner resided in scranton pennsylvania summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is reguired to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner has not filed a response to respondent’s motion as required by our order of date petitioner filed federal_income_tax returns for and those returns reported taxes due however petitioner did not pay the entire amount of the taxes shown on his returns respondent assessed the taxes reported and also assessed additions to tax and interest on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the lien filing was made with respect to unpaid taxes stated as follows type of tax period amount dollar_figure dollar_figure dollar_figure dollar_figure petitioner filed a form regquest for a collection_due_process_hearing with respect to the lien filing an attachment to that form states in pertinent part summarizing i am requesting a due process hearing as outlined form sic i am challenging the appropriateness of the collection action as specified in c a since the irs denied all of my requests of the initial examinations and interviews as provided in publication sec_1 in addition no lien for taxes pursuant to code sec_6321 and sec_6322 is possible because no valid underlying respondent filed a form y c notice_of_federal_tax_lien with the prothonotary of lackawanna county scranton pennsylvania - - assessment was ever made in addition i never received a statutory notice_and_demand for payment of the taxes at issue as required by code sec_6203 sec_6321 and sec_6331 if the appeals officer is going to claim that a particular document sent to me by the trs was a notice_and_demand for payment then i am requesting that he also provide me with a t d or treasury regulation which identifies that specific document as being the official statutory notice_and_demand for payment in addition i am challenging the existence of the underlying tax_liability as i am authorized to do in code sec_6330 b in addition i did not receive a valid notice_of_deficiency in connection with any of the years at issue i am also requesting that the appeals officer have at the due process hearing a copy of the summary record of assessment form c together with the pertinent parts of the assessment which set forth the name of the taxpayer the date of the assessment the character of the liability assessed the taxable_period and the amount assessed as provided for in sec_301_6203-1 in addition i want to see proof that a purported deficiency_notice was actually sent to me also since sec_6330 requires that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met i am requesting that the appeals officer have such verification with him at the appeals_conference however if the verification called for by c is signed by someone other then sic the secretary himself than -- in line with the supreme court’s holding in federal crop ins corp vs merril 92l eddollar_figure - i am requesting that the appeals officer also have a delegation_order from the secretary delegating to that the sic person the authority to prepare such a verification petitioner also submitted a supplement to the form request in which he requested that the appeals officer have the following documents at the appeals hearing verification from the secretary proof that a notice_and_demand for payment was sent to petitioner a copy of the actual notice_and_demand that was sent or a blank copy of the notice and a treasury_decision or treasury regulation which identifies that notice as the statutory notice_and_demand in addition petitioner raised challenges to the existence of his underlying tax_liabilities claiming that no liability for income taxes exists as a matter of law further petitioner claimed that there is no statute requiring him to pay income taxes a hearing was held on date in that proceeding petitioner did not raise any collection alternatives or other relevant issues instead petitioner insisted that he did not receive a statutory notice_and_demand for payment petitioner also argued there is no statutory liability in connection with these taxes at issue nor is there a provision that states that i have to pay the taxes at issue and in my letter i said that if the appeals officer believes otherwise he need only identify the code section that establishes such a liability and payment for taxes and i would immediately make arrangements to pay as provided in code sec_6330 sic for whatever the amount the appeals officer claims is due frank smigiel mr smigiel accompanied petitioner to the appeals hearing the appeals officer did not permit mr smigiel to spetitioner stated that he was not disputing the amount of his underlying tax_liabilities attached to the petition is a document that petitioner claims to be a transcription of the appeals hearing -- - represent petitioner at the appeals hearing since he was not an attorney in good standing a certified_public_accountant or an enrolled_agent in good standing the appeals officer allowed mr smigiel to stay at the hearing as a witness only the appeals officer verified that all applicable laws and administrative procedures had been met in doing so he reviewed the information in the case file petitioner’s form the tax correspondence and the case history the appeals officer reviewed the transcripts for and and determined that the proper taxes were assessed they remained unpaid and demand for payment had been made on date the internal_revenue_service irs office of appeals issued a notice_of_determination sustaining the notice_of_federal_tax_lien filing the notice_of_determination states in relevant part as follows relevant issues presented by the taxpayer you do not believe that the filing of notice_of_federal_tax_lien is appropriate you were presented with copies of certified transcripts but failed to show why the lien should be withdrawn or offer alternatives to this action you engaged in repeated requests for documents that were irrelevant unnecessary or for purposes of delay you were given the opportunity to resolve the liabilities or suggest alternatives but chose not to you also objected that mr frank smigiel was not allowed to represent you mr smigiel cannot represent you before appeals per cir and revproc_81_38 to represent you before appeals he must be an attorney certified_public_accountant or an enrolled_agent mr smigiel has none of these qualifications in addition during the period of the appeal you have incurred another liability and have failed to pay estimated_taxes as required_by_law you have a long history of noncompliance and the appeal appears primarily for delay this appeal is limited to the filed notice_of_federal_tax_lien ill balancing efficient collection and intrusiveness further delay would only result in increasing the liabilities as you have done during the appeal you are not eligible for an installment_agreement or an offer_in_compromise due to your lack of compliance although you have had opportunities to comply you have failed to do so therefore it 1s recommended that the actions by the compliance sic be sustained as appropriate after considering all of the facts circumstances and law the filed notice_of_federal_tax_lien shall remain in full force and effect petitioner timely filed a petition with the tax_court in which he alleged as error he did not receive the statutory notice_and_demand for payment the appeals officer did not obtain and produce the verification from the secretary as provided in sec_6330 the appeals officer refused to address challenges to the existence of petitioner’s underlying tax_liability the appeals officer refused to allow mr smigiel to represent petitioner at the appeals hearing and the notice_of_determination is invalid because the appeals officer ended the hearing abruptly and did not allow petitioner to raise any issues as provided for in the law petitioner --- - states in his petition that he is not challenging the assessment on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date we ordered petitioner to file a response to that motion on or before date petitioner has not fileda response to respondent’s motion as reguired by our order of date after reviewing the pleadings and the materials in the record we find that no genuine issue of material fact exists and that respondent’s determination should be sustained as a matter of law under sec_6330 b a taxpayer may raise challenges to the existence or amount of his underlying tax_liability if he did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability petitioner has not raised any legitimate issues regarding his underlying tax_liabilities in his request for an appeals hearing in his supplement to that request in the course of the appeals_office proceedings and in his petition filed with this court instead petitioner challenges the existence of his underlying tax_liabilities on the basis that no internal_revenue_code section we avoid herein whether the self-reporting of taxes ona return constitutes an opportunity to dispute those taxes for purposes of sec_6330 b see horn v commissioner tcmemo_2002_207 --- - makes him liable for income taxes or requires him to pay income taxes we have consistently rejected this type of frivolous tax-protester argument and we perceive no reason nor are we required to address such contentions see eg 737_f2d_1417 5th cir keene v commissioner tcmemo_2002_277 hall v commissioner tcmemo_2002_267 we address petitioner’s remaining contentions to determine whether the appeals officer abused his discretion see 117_tc_117 sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met however sec_6330 does not require the appeals officer to rely on a particular document to satisfy his verification function kugqlin v commissioner tcmemo_2002_51 further that section does not require the appeals officer to provide a copy of the verification that the requirements of any applicable law or administrative procedure have been met 118_tc_162 in the instant case the appeals officer reviewed transcripts of petitioner’s account for and as well as other relevant items in the case file the appeals officer verified that all applicable laws and administrative procedures had been met and that petitioner received notice_and_demand for payment for the unpaid tax -- - liabilities at issue copies of the certified transcripts were provided to petitioner petitioner does not challenge the validity of the assessments of taxes further our review of the form_4340 certificate of assessments payments and other specified matters shows that the assessments were valid we perceive no irregularities in the assessment procedures the form_4340 also indicates that multiple notices of balance due as well as the notice_of_intent_to_levy were sent to petitioner for each of the tax years at issue those notices satisfy the requirements of sec_6303 tornichio v commissioner tcmemo_2002_291 ’ the appeals officer did not abuse his discretion in refusing to allow mr smigiel to represent petitioner at the appeals hearing the appeals officer determined that mr smigiel was not an attorney in good standing a certified_public_accountant or an enrolled tax_return_preparer in good standing accordingly ‘a form_4340 certificate of assessments payments and other specified matters provides at least presumptive evidence that the taxes were validly assessed 117_tc_117 the form_4340 herein contains all the information prescribed in sec_301_6203-1 proced admin regs including identification of the taxpayer the character of the liabilities assessed the taxable periods and the amounts of the assessments ‘petitioner suggests that a form_17 or form 17a is the only document that satisfies sec_6303 seemingly relying upon a treasury_decision we have previously rejected this argument keene v commissioner tcmemo_2002_277 davich v commissioner tcmemo_2002_255 tapio v commissioner tcmemo_2002_141 under treasury_department circular no current version pincite c f_r secs and and revproc_81_38 1981_2_cb_592 mr smigiel was not permitted to represent petitioner before the irs appeals_office finally the notice_of_determination herein is valid on its face it is not invalid by reason of the appeals officer’s concluding the appeals hearing abruptly moreover the appeals officer did not terminate the hearing abruptly as petitioner contends the appeals officer gave petitioner ample opportunity to raise relevant issues relating to the notice_of_federal_tax_lien filing however petitioner insisted upon making frivolous and groundless arguments only after petitioner continued to repeat those same arguments and after he failed to raise any relevant issues did the appeals officer end the hearing the appeals officer did not abuse his discretion in doing so sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless throughout the proceedings in this case petitioner has raised the same arguments that we have previously and consistently rejected as frivolous and groundless petitioner failed to file a response to respondent’s motion for summary_judgment as required by our order of date petitioner has failed to present any legitimate arguments regarding the collection action at issue and the only reason we find for his instituting and maintaining these proceedings is delay accordingly we impose a penalty of dollar_figure an appropriate order and decision will be entered for respondent
